982 So. 2d 1230 (2008)
Antonio ARIAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-83.
District Court of Appeal of Florida, Third District.
May 28, 2008.
Olivia D. Griffin, Miami, for appellant.
Bill McCollum, Attorney General, and Lane Hodes, Assistant Attorney General, for appellee.
Before RAMIREZ and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order summarily denying motions under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we reverse the order. If the trial court again enters an order summarily denying the motions, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.